COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Ricky D. Parker and James Myers v. Schlumberger
                            Technology Corporation

Appellate case number:      01-14-01018-CV

Trial court case number:    14-DCV-218252

Trial court:                268th District Court of Fort Bend County

        On December 29, 2014, appellants, Ricky D. Parker and James Myers, filed an
emergency motion to stay trial court order. The Court requests that the appellee,
Schlumberger Technology Corporation, respond to the emergency motion by no later
than Monday, January 5, 2015. It is therefore ordered that the response of the appellee,
if any, shall be due by Monday, January 5, 2015.
       It is so ORDERED.


Judge’s signature: /s/ Jane Bland
                     Acting individually     Acting for the Court

Date: December 29, 2014